 

Exhibit 10.8

 

August 7, 2013

 

Mr. James Monroe III

Chief Executive Officer

Globalstar, Inc.

300 Holiday Square Blvd.

Covington, Louisiana 70433

 

Ref: Contract Number GINC-C-08-0390 (“Contract”) between Globalstar, Inc.
(“Globalstar”) and Hughes Network Systems, LLC (“Hughes”), as amended;   Letter
Agreement, dated March 21, 2011, as amended (the “March 2011 Letter Agreement”)

 

Dear Jay:

 

Reference is made to the above-referenced Contract and March 2011 Letter
Agreement.

 

In consideration of the mutual promises and covenants contained in this letter
(“Letter Agreement”), Globalstar and Hughes (each a “Party” and collectively,
the “Parties”) agree as follows:

 

1.            As of the date of this Letter Agreement, the Parties agree that
the amount currently due and owing from Globalstar to Hughes (excluding accrued
interest, which is addressed in Section 3) is $15,831,729 (the “Specified
Amount”), which includes the remaining $6,554,486 of the April 2011 milestone
payment and the full amount of the July 2011 milestone payment.

 

2.            Globalstar shall pay Hughes the Specified Amount in three
installments as follows:

 

i)$5,831,729 on or before August 15, 2013 (“Installment #1”);

ii)$5,000,000 on or before October 15, 2013 (“Installment #2”); and

iii)$5,000,000 on or before December 15, 2013 (“Installment #3”).

 

When paid by Globalstar, Installment #1 and a portion of Installment #2 shall be
credited first against the April 2011 milestone payment and the remainder of
Installment #2 and all of Installment #3 shall be credited against the July 2011
milestone payment. Upon receipt of each such payment, the Specified Amount shall
be reduced by the amount paid.

 

3.            Interest on the unpaid balance of the Specified Amount has been
accruing at the rate of 10% per annum, calculated from February 2, 2011 and will
continue to accrue at the rate of 10% per annum until the date on which the
Specified Amount and accrued interest has been paid in full. The amount of
interest accrued on the Specified Amount as of July 31, 2013 is $4,851,695. All
interest, including interest that has accrued to date, shall be paid on or
before January 15, 2014.

 

 

 

 

4.          Upon timely payment to Hughes of all installment payments under
Section 2 and the interest payment under Section 3, the Parties shall promptly
agree on revised program and payment milestones for commencing and completing
the remaining work under the Contract, taking into account the delays in the
program to date, and shall modify the Contract accordingly. In addition, prior
to January 15, 2014, if Globalstar has paid Installment #1 and Installment #2 in
full when due and is in compliance with all other terms and conditions of this
Letter Agreement and the Contract, then upon payment to Hughes of $4,277,243,
representing an advance payment of the amount payable in respect of Payment
Milestone #13a (as defined in Exhibit C, Rev. H, to the Contract), Hughes shall
proceed with Program Milestone #4a (as defined in Exhibit A, Rev. F, to the
Contract).

 

5.          In the event that Globalstar fails to make payment to Hughes of any
installment under Section 2, or make the payment of interest under Section 3, on
or before the date any such payment is due (in each case, a “Default”), and
without prejudice to any other rights and remedies available to Hughes (all of
which are hereby expressly reserved), interest at the rate of 15% per annum
shall accrue on all amounts then outstanding (including any unpaid portion of
the Specified Amount, and any accrued interest whether before or after the date
hereof), from the date of the Default until such amounts, together with interest
thereon, shall have been paid to Hughes in full. If Globalstar shall not have
paid Hughes any sum called for under Section 2 or Section 3 above when due,
Globalstar may terminate the Contract for convenience by making a final payment
of $20 Million less any payments made under Section 2 reducing the Specified
Amount (“Final Payment”) to Hughes within thirty (30) days of the occurrence of
such Default. Such Final Payment shall extinguish all rights and obligations of
the Parties under the Contract.

 

6.         On any date specified in Section 2, Section 3, or Section 4 on which
Globalstar is required or has the option to make a payment, Hughes shall have
the option, but not the obligation, to elect to receive equity consideration in
the form of Globalstar voting common stock (OTCBQ: GSAT, the “GSAT Stock”) in
lieu of cash. Hughes may exercise this option by providing written notice of
such election (an “Equity Notice”) to Globalstar no later than fifteen (15) days
in advance of one or more of the payment dates specified in Section 2, Section 3
or Section 4. Hughes may take all or any portion of Section 2, Section 3 or
Section 4 payments in GSAT Stock. Any written notice should specify the amount
for which Hughes is electing to receive stock in lieu of cash. For purposes of
the payment to Hughes following any such election, the GSAT Stock shall be
priced at the greater of (a) $0.32 per share, and (b) a price per share equal to
a 7% discount to the 20-day trailing volume weighted average price for the
period ending one business day prior to the date Globalstar receives the
applicable Equity Notice (such discounted price, the “Base Price”). The GSAT
Stock shall be delivered to Hughes on the applicable payment date specified in
Section 2, Section 3 or Section 4. The GSAT Stock delivered to Hughes shall be
freely tradable, free and clear of any liens, encumbrances or other
restrictions. Within ten (10) days of receipt of the first Equity Notice from
Hughes, Globalstar shall file a registration statement (the “Registration
Statement”) covering, at a minimum, all of the shares of GSAT Stock potentially
issuable under this Letter Agreement (based on a reasonable estimate by
Globalstar, with some cushion) to support such free tradability, and use
reasonable best efforts to have such Registration Statement declared effective
as promptly as practicable. Once such Registration Statement is effective,
Globalstar shall maintain the effectiveness of such Registration Statement until
all amounts (including accrued interest) under this Letter Agreement have been
repaid and all GSAT Stock acquired under this Letter Agreement have been sold by
Hughes.

 

 

 

 

7.          In the event Globalstar fails to have the Registration Statement
declared effective within 75 days after Globalstar receives the first Equity
Notice from Hughes, or fails to maintain the effectiveness of such Registration
Statement, then for each 30-day period in which Globalstar fails to have or
maintain the Registration Statement effective in violation of this Letter
Agreement (“Violation Periods”), Globalstar shall issue to Hughes GSAT Stock in
an amount valued at 1.25% of the value of the outstanding Specified Amount and
all accrued interest (using the 5-day trailing volume weighted average price as
of the end of such Violation Period). In addition, upon the occurrence of two
consecutive Violation Periods, Hughes shall have the right to require Globalstar
to repurchase the GSAT Stock acquired under this Letter Agreement and still held
by Hughes at the higher of (i) the 5-day trailing volume weighted average price
for the period ending one business day before the date of this Letter Agreement,
and (ii) the highest closing market price occurring during the period between
the date of this Letter Agreement and the date on which Globalstar effects the
repurchase of such GSAT Stock.

 

8.          In the event Hughes exercises the option under Section 6, Globalstar
will provide Hughes downside protection through January 1, 2014 covering GSAT
Stock that Hughes has elected to receive, and has not sold, as of January 1,
2014 (collectively, the “Subject Shares”). If, on January 1, 2014, the 5-day
trailing volume weighted average price for GSAT Stock for the period ending one
business day prior to January 1, 2014 is less than the weighted average Base
Price of the Subject Shares still held by Hughes (such weighted average
determined based on the number of shares issued to Hughes at the each applicable
Base Price), then Globalstar will make up such deficit in equity value (the
“Shortfall”) by issuing to Hughes additional shares of GSAT Stock (which
additional shares shall be freely tradable, free and clear of any liens,
encumbrances or other restrictions) with a value equal to the Shortfall
(“Shortfall Issuance”). For purposes of this paragraph, such additional shares
of GSAT Stock shall be priced at the 5-day trailing volume weighted average
price for the period ending one business day prior to January 1, 2014.
Additionally, in the event that the Registration Statement is not effective
prior to January 1, 2014, Globalstar will make a second Shortfall Issuance on
the date that is 5 business days after the date of effectiveness of the
Registration Statement if the 5-day trailing volume weighted average price for
GSAT Stock for the period ending one business day prior to the date of the
effectiveness of the Registration Statement is less than the weighted average
Base Price of the Subject Shares still held by Hughes (such weighted average
determined based on the number of shares issued to Hughes at the each applicable
Base Price).

 

 

 

 

9.          Prior to payment of the entire Specified Amount (including accrued
interest) being made to Hughes, Globalstar shall not pay (or permit any
subsidiary to pay) any capital expenditures in cash, directly or indirectly, or
pay (or permit any subsidiary to pay), directly or indirectly, cash for any
amount in respect of expenses related to any capital projects, other than
expenses contractually required pursuant to the following binding agreements
with Globalstar, each as in effect on October 14, 2011: (i) the project for the
manufacture and launch, together with related insurance, of the satellites (the
“Satellites”) manufactured by or ordered from Thales on or before October 14,
2011, pursuant to the Amended and Restated Contract between Globalstar, Inc. and
Thales Alenia Space France dated June 3, 2009 and (ii) projects for the
development and supply ground network infrastructure to be used with the
Satellites under orders placed prior to October 14, 2011 or under orders valued
at no more than $1.5 million, in each case, without the consent of Hughes, such
consent not to be unreasonably withheld. Globalstar hereby confirms that since
October 14, 2011, neither Globalstar nor any subsidiary of Globalstar has made
any such payment other than as described in clauses (i) and (ii) of the
immediately preceding sentence. Globalstar notes that it discloses its capital
expenditures commitments as of each balance sheet date in its quarterly and
annual financial reports, and Globalstar hereby represents that such capital
expenditure commitment information contained in its 10-Q filed on May 9, 2013,
was accurate when filed and there exist no material changes as of the date of
this Letter Agreement. In the event of any breach of this Section, Hughes shall
have the rights and remedies relating thereto specified in Section 5.

 

10.        This Letter Agreement replaces and supersedes the March 2011 Letter
Agreement in its entirety. Except as amended herein, all terms and conditions of
the Contract shall remain in full force and effect. In the event of a
discrepancy between the terms and conditions contained in this Letter Agreement,
as amended, and those contained in the Contract, the terms and conditions
contained in this Letter Agreement shall prevail.

 

We would appreciate the acknowledgement of Globalstar’s agreement to this letter
by having a duly authorized representative of Globalstar sign in the signature
block below.

 

  Sincerely,       /s/ Sean P. Fleming       Sean P. Fleming   Senior Counsel

 

AGREED AND ACCEPTED BY:       GLOBALSTAR, INC.       /s/ James Monroe III  
Signature       James Monroe III   Name       Chief Executive Officer   Title  
    August 7, 2013   Date  

 

 

 

